Appeal from a decision of the Unemployment Insurance Appeal Board, filed April 16, 1999, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Claimant was discharged from her position as a convenience store manager for leaving work prior to the completion of her shift and falsifying the time of her arrival and departure in the log book. The Unemployment Insurance Appeal Board held that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
We affirm. Substantial evidence supports the Board’s decision that claimant committed disqualifying misconduct by falsifying her time records. The record reveals that claimant repeatedly showed up late and would leave early while claiming she had been there throughout the scheduled shift. It is well settled that “an employee’s falsification of time records * * * may constitute disqualifying misconduct” (Matter of Granek [Commissioner of Labor], 262 AD2d 680, 680-681; see, Matter of Normandin [Commissioner of Labor], 265 AD2d 791; Matter of Hendrickson [Commissioner of Labor], 250 AD2d 909). Claimant’s exculpatory explanations raised a credibility issue for the Board to resolve (see, Matter of Granek [Commissioner of Labor], supra, at 681).
Cardona, P. J., Peters, Spain, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.